 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                        No. CR-19-01945-001-TUC-DCB (BGM)
10                 Plaintiff,                         ORDER
11   v.
12   Marcelo Mendoza-Andrade,
13                 Defendant.
14
15         The Court does not adopt the Magistrate Judge’s Report and Recommendation
16   (R&R) as the findings of fact and conclusions of law of this Court. The Court grants
17   Defendant’s Motion to Dismiss the Indictment. Defendant is indicted for illegal reentry
18   after having been denied admission, excluded, deported, and removed from the United
19   States. He collaterally attacks the underlying deportation order under 8 U.S.C. § 1326(d),
20   which provides:
21         In a criminal proceeding [for illegal reentry after deportation], an alien may
           not challenge the validity of the deportation order described in subsection
22         (a)(1) or subsection (b) unless the alien demonstrates that—
23         (1) the alien exhausted any administrative remedies that may have been
               available to seek relief against the order;
24
           (2) the deportation proceedings at which the order was issued improperly
25             deprived the alien of the opportunity for judicial review; and
26         (3) the entry of the order was fundamentally unfair.
27   8 U.S.C. § 1326(d). The Magistrate Judge correctly identified the issue here as a
28   question of fundamental fairness.
 1                                   STANDARD OF REVIEW
 2          On December 20, 2019, Magistrate Judge Bruce G. Macdonald issued a Report and
 3   Recommendation to deny the Motion to Dismiss the Indictment. (R&R (Doc. 33)). The
 4   duties of the district court in connection with a R&R are set forth in Rule 59 of the Federal
 5   Rules of Criminal Procedure and 28 U.S.C. § 636(b)(1). The district court may “accept,
 6   reject, or modify, in whole or in part, the findings or recommendations made by the
 7   magistrate judge.” Fed. R. Crim. P. 59(b)(3). Where the parties object to a R&R, “‘[a]
 8   judge of the [district] court shall make a de novo determination of those portions of the
 9   [R&R] to which objection is made.’” Thomas v. Arn, 474 U.S. 140, 149-50 (1985) (quoting
10   28 U.S.C. § 636(b)(1)). The Defendant has objected to the R&R. The Court makes a de
11   novo review of the Magistrate Judge’s conclusions that there was no due process violation
12   and no prejudice.
13                       MAGISTRATE JUDGE’S RECOMMENDATION
14          Magistrate Judge Bruce G. Macdonald found there was no due process violation in
15   the underlying deportation proceeding, even though the Immigration Judge (IJ) did not
16   inform Mendoza-Andrade of his apparent eligibility for relief because in the Fifth Circuit,
17   where Defendant was removed, there is no such due process requirement. The Defendant
18   was apparently eligible for voluntary removal, but instead of advising him of this relief,
19   the IJ asked if he had funds immediately available to pay passage to Mexico. When the
20   Defendant said, “no,” the IJ concluded there was no relief available, set the case for a
21   hearing on the merits, and the Defendant was, subsequently, deported.
22          In the Ninth Circuit, criminal prosecution may not be based on a deportation
23   proceeding where the defendant is not advised of apparent eligibility for relief. In making
24   this due process inquiry, this Court is not concerned with whether the Constitution
25   mandates relief for Mendoza-Andrade from the deportation order. The Court concerns
26   itself with Defendant’s due process rights in the context of his prosecution in the Ninth
27   Circuit because “‘criminal defendants have a liberty interest in avoiding imprisonment
28   based on a fundamentally unfair deportation proceeding.’” United States v. Ordonez, 328


                                                 -2-
 1   F. Supp. 3d 479, 495 (Md. 2018) (quoting United States v. Wilson, 316 F.3d 506, 515 (4th
 2   Cir. 2003)). In the Ninth Circuit, the Defendant has a right to not be prosecuted based on a
 3   deportation/removal proceeding that was fundamentally unfair because the IJ failed to
 4   advise a defendant of his apparent eligibility for relief. See e.g., United States v. Muro-
 5   Inclan, 249 F.3d 1180, 1183 (9th Cir. 2001) (failure to advise creates a fundamentally
 6   unfair deportation proceeding that invalidates the underlying deportation proceeding for
 7   collateral review purposes under 8 U.S.C. 1326(d) (citing United States v. Arrieta, 224
 8   F.3d 1076, 1079 (9th Cir. 2000)); United States v. Rojas-Pedroza, 716 F.3d 1253, 1262
 9   (9th Cir. 2013) (IJ's failure to inform an alien of his apparent eligibility for voluntary
10   departure can serve as the basis for a collateral attack on the underlying removal order
11   under § 1326(d)); United States v. Ubaldo-Figueroa, 364 F.3d 1042, 1050 (9th Cir. 2004)
12   (same).
13          To satisfy the requirement that the removal order was fundamentally unfair, the
14   Defendant bears the burden of establishing both that the deportation proceeding violated
15   his due process rights and that the violation caused prejudice. United States v. Raya-Vaca,
16   771 F.3d 1195, 1201-02 (9th Cir. 2014); United States v. Leon-Leon, 35 F.3d 1428, 1431
17   (9th Cir. 1994). Having found a due process violation, the Court must consider the
18   Magistrate Judge’s finding that there was no prejudice resulting from the IJ’s failure to
19   advise the Defendant of his apparent eligibility for relief by way of voluntary removal. If
20   an IJ fails to advise a Defendant of his apparent eligibility for voluntary departure, there is
21   prejudice only if it is plausible that the IJ would have granted voluntary departure relief.
22   United States v Valdez-Novoa, 780 F.3d 906, 914 (9th Cir. 2015). Establishing plausibility
23   requires more than establishing a mere possibility. Id. The Magistrate Judge reasoned that
24   voluntary removal, which requires the removal to be at the alien’s own expense, was not
25   plausible because the Defendant told the IJ that he did not have funds immediately
26   available to pay for his removal to Mexico.
27          The Defendant objects to the Magistrate Judge’s finding of implausibility because
28   the ability to establish the financial means to depart is one of the more stringent factors


                                                  -3-
 1   necessary for granting permission for post-conclusion voluntary departure. Proof of
 2   financial means to pay for departure is not a required factor for granting permission for
 3   pre-conclusion voluntary departure. The Defendant was appearing at his master calendar
 4   hearing before the IJ and, therefore, was eligible for pre-conclusion voluntary departure, if
 5   he could establish: (1) waiver or withdrawal of all other requests for relief (i.e. asylum);
 6   (2) concession that he is removable; (3) waiver of appeal on all issues; and (4) no conviction
 7   for an aggravated felony or a terrorism-related charge. United States v. Andino-Matamoros,
 8   365 F.Supp.3d 1109, 1114 (Nevada 2019) (citing In re Arguelles-Campos, 22 I. & N. Dec.
 9   811, 815 (June 7, 1999)); 8 C.F.R. § 1240.26(b)(1)(i). The alien is also required to present
10   a passport or other travel document “sufficient to ensure lawful entry into the county to
11   which the alien is departing” unless a travel document is not necessary for that country or
12   it is already in the government's possession. 8 C.F.R. § 1240.26(b)(3)(i). “Moreover, there
13   is no requirement that the alien show that he has the financial means to depart at the master
14   calendar hearing, but the alien will ultimately be responsible for securing and paying for
15   transportation back to his country of origin.” Id. (citing In re Arguelles-Campos, 22 I. &
16   N. Dec. at 817); 8 U.S.C. § 1229c(a)(1). The IJ’s permission to depart voluntarily “shall
17   not be valid for a period exceeding 120 days,” 8 U.S.C. § 1229c(a)(2)(A), and the IJ may
18   set a bond to ensure the alien has departed the United States, id. at (a)(3).
19          The more stringent requirements to qualify for post-conclusion voluntary departure,
20   include: “an alien must demonstrate that[] (1) he has been physically present in the United
21   States for at least one year preceding the date he was served with the [Notice to Appear];
22   (2) he has been a person of good moral character for at least five years preceding the
23   application for voluntary departure; (3) he has not been convicted of an aggravated felony
24   or terrorism-related offense; and (4) he has the financial means to depart the United States
25   and intends to do so.” Andino-Matamoros, 365 F.Supp.3d at 1114 (citing In re Arguelles-
26   Campos, 22 I. & N. Dec. at 817). The fourth requirement must be satisfied with clear and
27   convincing evidence. Id. The IJ may set a bond for a post-conclusion voluntary departure,
28


                                                  -4-
 1   8 U.S.C. § 1229c(b)(3), and permission for post-conclusion voluntary departure is only
 2   valid for a period not exceeding 60 days, id. at (b)(2).
 3          “Regardless of which type of voluntary departure the alien seeks, whether to grant
 4   a request for voluntary departure rests within the sound discretion of the immigration
 5   judge.” Andino-Matamoros, 365 F.Supp.3d at 1114 (citing In re Arguelles-Campos, 22 I.
 6   & N. Dec. at 817). In exercising discretion on a voluntary departure application, the IJ
 7   should take both favorable and unfavorable factors into account. Id. (citing In re Matter of
 8   Gamboa, 14 I. & N. Dec. 244, 248 (BIA 1972)). Factors favoring permission for voluntary
 9   removal include long residence and close family ties in the United States, and humanitarian
10   needs. Id. (citing In re Arguelles-Campos, 22 I. & N. Dec. 811, 817 (BIA 1999)).
11   Unfavorable factors, cutting against permission for a voluntary departure, include “the
12   nature and underlying circumstances of the deportation ground at issue, additional
13   violations of the immigration laws, the existence, seriousness, and recency of any criminal
14   record, and any other evidence of bad character or the undesirability of the applicant as a
15   permanent residence. Id.
16          These discretionary factors should have formed the Magistrate Judge’s prejudice
17   analysis as to whether it is plausible that the IJ would have granted voluntary departure
18   relief. “Mr Mendoza-Andrade had lived in the U.S. for well over a decade. He [] attended
19   high school here, worked in construction here, and has a family here. Additionally, Mr.
20   Mendoza-Andrade’s partner is a U.S. citizen, and he has four children who are also U.S.
21   citizens. Mr. Mendoza-Andrade’s criminal history at the time of the master calendar
22   hearing consisted of two misdemeanors and one felony with only a two-day custodial
23   sentence.” (Motion to Dismiss (Doc. 16) at 12.) As the Defendant’s motion brief reflects,
24   aliens in similar situations, even with far more serious criminal records, have been granted
25   permission to voluntarily depart. Id. at 10-13.) The Court finds that if the IJ had weighed
26   the competing equities, it is plausible the IJ would have granted Defendant voluntary
27   departure relief.
28          The Defendant was appearing at the master calendar hearing and was statutorily


                                                 -5-
 1   eligible for pre-conclusion voluntary departure because he was not deportable on an
 2   aggravated felony or terrorism grounds. The equities favored granting voluntary departure
 3   relief, therefore, there was more than a mere possibility that the IJ would have given the
 4   Defendant permission for voluntary departure. The Court finds that the Defendant was
 5   prejudiced by the due process violation by the IJ’s failure to inform him of apparent
 6   eligibility for relief.
 7           The IJ’s failure to inform the Defendant of potential relief excuses him from
 8   demonstrating that he has exhausted all administrative remedies, United States v. Vidal-
 9   Mendoza, 705 F.3d 1012, 1015 (9th Cir. 2013); Ubaldo-Figueroa, 364 F.3d at 1049-50, and
10   deprived him of an opportunity for judicial review, Vidal-Mendoza, 705 F.3d at 1015;
11   United States v. Arietta, 224 F.3d 1076, 1079 (9th Cir. 2000); United States v. Pallares-
12   Galan, 359 F.3d 1088, 1096 (9th Cir. 2004). (R&R (Doc. 33) at 4 (noting the Government
13   does not contest this). Therefore, pursuant to 8 U.S.C. § 1326(d), the Defendant prevails
14   on his collateral attack of the underlying deportation order.
15           Accordingly,
16           IT IS ORDERED that after a full and independent review of the record, in respect
17   to the Defendant's objections, the Magistrate Judge's Report and Recommendation (Doc.
18   33) is rejected.
19           IT IS FURTHER ORDERED that Defendant's Motion to Dismiss the Indictment
20   (Doc. 16) is GRANTED.
21           Dated this 5th day of March, 2020.
22
23
24
25
26
27
28


                                                  -6-
